UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 8, 2008(February 7, 2008)Date of Report (Date of earliest event reported) Protective Life Corporation (Exact name of registrant as specified in its charter) Delaware 001-11339 95-2492236 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2801 Highway 280 South Birmingham, Alabama (Address of principal executive offices and zip code) (205) 268-1000 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General
